DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on February 18, 2022 is acknowledged.
Effective Filing Dates
	The present application is a CIP of parent application 15/584,527 which claims domestic priority to provisional application 62/330,657. 
	With respect to claims 1-7 and 13-15, the claims are entitled to an effective filing date of May 2, 2016. The parent application ‘527 and the provisional application’657 both support all of the limitations of these claims. 
	With respect to claims 16-17, the claims are entitled to an effective filing date of May 2, 2017. The parent application ‘527 supports all of the limitations, however, provisional application ‘657 does not. Specifically, the provisional application does not support the claimed “Wi-Fi module board”.  
	With respect to claims 8-12, the claims are only entitled to the benefit of an effective filing date of May 7, 2020. Specifically, the parent application ‘527 does not support at least the limitation of the light source as an “infrared light source”. 
Claim Rejections - 35 USC § 112
Claim 8 (and its respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the claimed “the light source” lacks an antecedent basis. Specifically, claim 8 depends from claim 5 which depends from claim 1. Neither claim 5 nor claim 1 are claiming a light source. It is therefore not clear if the dependency of claim 8 is incorrect or if limitations were inadvertently omitted. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 8 depends from claim 7 (not claim 5). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Matsuda publication number 2017/0311872.
With respect to claim 1, Masuda discloses the limitations including the following: a handheld camera for imaging an eyelid margin (figs 1, 21, abstract, paragraphs 0038, 0181, 0186). The claimed “for detecting biofilm” is set forth in the preamble and need not be given patentable weight. Additionally, the claimed “for detecting biofilm” merely goes to the intended use of the camera. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Regardless, Matsuda discloses the camera for imaging the inner eyelid (fig 21, paragraphs 0038, 0181, 0186) and therefore can inherently be detecting biofilm on the eyelid margin. Matsuda further discloses the camera comprising a housing (fig 1); the camera comprising an image sensor configured to capture an image (fig 1, paragraphs 0045-0046, CCD imaging sensor); a lens (fig 1, paragraphs 0045-0046); the lens including a focal length determined by a distance between the lens and the eyelid margin (paragraphs 0038, 0045, 0181, 0186, disclosing the camera structured for imaging an inner eyelid, disclosing the camera comprising “an imaging lens” and disclosing “the focal length set such that the entire image object is in focus”). Regardless, in order to provide imaging, as with any camera lens, the lens of the camera will inherently have a focal length determined by the distance from the most object side lens to the object being imaged i.e. the eyelid margin in order to be able to provide the imaging.
With respect to claim 2, Matsuda further discloses the device comprising a button used for capturing the image (paragraph 0055).
With respect to claim 5, Matsuda further discloses the imaging device comprising a focusing mechanism to adjust a focus of the camera (paragraph 0047). 
With respect to claims 7, Matsuda further discloses the imaging device comprising a light source (paragraph 0043).
With respect to claim 13, Matsuda further discloses that when imaging the eye, an adjustor can be used to increase or decrease the light intensity from a light source (paragraph 0043).
Claim(s) 1, 5, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gravely publication number 2012/0088980.
With respect to claim 1, Gravely discloses the limitations including the following: a handheld camera for imaging an eyelid margin (abstract, paragraphs 0077, 0114). The claimed “for detecting biofilm” is set forth in the preamble and need not be given patentable weight. Additionally, the claimed “for detecting biofilm” merely goes to the intended use of the camera. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Regardless, Gravely discloses the camera for imaging the eyelid and for imaging the meibomian gland (abstract, paragraph 0002) and therefore can inherently be detecting biofilm on the eyelid margin. Gravely further discloses the camera comprising a housing (paragraphs 0159-0164, fig 10); the camera comprising an image sensor configured to capture an image (fig 10, paragraphs 0159-164, CCD imaging sensor); a lens (fig 10, paragraphs 0033, 0043, 0119); the lens including a focal length determined by a distance between the lens and the eyelid margin (paragraph 0033, 0043, 0119. “the lens of suitable focal length…to image a desired region of the eyelid”). Regardless, in order to provide imaging, as with any camera lens, the lens of the camera will inherently have a focal length determined by the distance from the most object side lens to the object being imaged i.e. the eyelid margin in order to be able to provide the imaging.
With respect to claim 5, Gravely further discloses the imaging device comprising a focusing mechanism to adjust a focus of the camera (paragraphs 0121, 0128). 
With respect to claims 7-9, Gravely further discloses the imaging device comprising an infrared light source in the form of an infrared light emitting diode (paragraphs 0032, 0049).
With respect to claim 11, Gravely further discloses the imaging device configured for imaging a meibomian gland along an inside edge of the eye lid margin (paragraphs 0002, 0004, 0016). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda or Gravely in view of Chinnock publication number 2008/0259274. 
With respect to claims 6, Matsuda and Gravely disclose as is set forth above including disclosing the handheld cameras comprising focusing mechanisms to adjust focusing (see rejections of claim 5 above) but do not specifically disclose the focusing mechanisms as an axially aligned focusing thumbwheel to allow focusing movement of a lens carriage toward or away from the object. Chinnock teaches that in a handheld camera device to provide images of portions of the eye and which includes a focusing mechanism, that specifically the focusing mechanism can be an axially aligned focusing thumbwheel to allow focusing movement of a lens carriage toward or away from the object for the purpose of providing a convenient means for the user of the handheld device to provide image focusing (figs 4, 5A and 12, abstract, paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the focusing mechanism of Matsuda and/or Gravely as an axially aligned focusing thumbwheel since Chinnock teaches that in a handheld camera device to provide images of portions of the eye and which includes a focusing mechanism, that specifically the focusing mechanism can be an axially aligned focusing thumbwheel to allow focusing movement of a lens carriage toward or away from the object for the purpose of providing a convenient means for the user of the handheld device to provide image focusing. 
 Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Myung publication number 2016/0367135. 
With respect to claims 15, Matsuda discloses as is set forth above including disclosing an adjustor to increase or decrease the light intensity from the light source but does not specifically disclose this adjustor as a rotatable dial. Myong teaches that in a handheld camera device to provide images of portions of the eye, and which camera includes a light source in which the intensity of the light can be increased or decreased, that specifically the camera device an include a rotatable dial for the purpose of providing a convenient means of adjusting the intensity of the illumination (fig 1, abstract, paragraphs 0090, 0097). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the light intensity adjustor of Matsuda as being a rotatable dial since Myong teaches that in a handheld camera device to provide images of portions of the eye, and which camera includes a light source in which the intensity of the light can be increased or decreased, that specifically the camera device an include a rotatable dial for the purpose of providing a convenient means of adjusting the intensity of the illumination. 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda or Gravely in view of Olkowski publication number 2015/0182415. 
With respect to claims 16-17, Matsuda and Gravely disclose as is set forth above but do not specifically disclose the device further comprising a WiFi circuit board to send an image to a smartphone for viewing. Olkowski teaches that when using a handheld camera for imaging the eyelid (fig 1A, paragraphs 0050, 0171) that specifically, the device can comprise a WiFi circuit board to send an image of the eyelid to a smartphone for viewing (paragraphs 0050, 0164). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the camera of Matsuda, and/or Gravely as comprising a WiFi circuit board to send an image of the eyelid to a smartphone since Olkowski teaches that when using a handheld camera for imaging the eyelid that specifically, the device can comprise a WiFi circuit board to send an image of the eyelid to a smartphone for the purpose of allowing the imaging to be taken by one device and to be viewed, such as by a health care professional, on another device at a remote location. 
Claim(s) 1-5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grennon publication number 2014/0330129 in view of Verdooner publication number 2011/0234977. 
With respect to claim 1, Grennon discloses the limitations including the following: a camera for imaging an eyelid margin (abstract, paragraph 0081 disclosing the camera for imaging an eyelid and/or imaging a meibomian gland). The claimed “for detecting biofilm” is set forth in the preamble and need not be given patentable weight. Additionally, the claimed “for detecting biofilm” merely goes to the intended use of the camera. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Regardless, Grennon discloses the camera for imaging the eyelid and for imaging the meibomian gland and therefore can inherently be detecting biofilm on the eyelid margin. Grennon further discloses the camera comprising a housing (fig 6C); the camera comprising an image sensor configured to capture an image (fig 6C, paragraph 0080, portion “84” as a CCD imaging sensor); a lens (paragraph 0081); the lens including a focal length determined by a distance between the lens and the eyelid margin (paragraph 0081 i.e. “the lens focal length that allows the patient’s eyelid to be in focus”). Regardless, in order to provide imaging, as with any camera lens, the lens of the camera will inherently have a focal length determined by the distance from the most object side lens to the object being imaged i.e. the eyelid margin in order to be able to provide the imaging.
With respect to claim 1, Grennon discloses as is set forth above but the embodiment of fig 6C discloses the camera connected to a platform “98” and does not specifically disclose the camera as being “handheld”. The claimed “handheld” is set forth in the preamble and need not be given patentable weight. Regardless, Verdooner teaches that a camera device for imaging different portions of an eye can be in the form of a non-portable device or in the form of a handheld device for the purpose of providing a smaller more convenient way of imaging the eye (abstract, figs 1A, 1B, 2, and 3, paragraphs 0010, 0044). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the imaging device of Grennon as being handheld since Verdooner teaches that a camera device for imaging different portions of the eye can be in the form of a non-portable device or in the form of a handheld device for the purpose of providing a smaller more convenient way of imaging the eye. 
With respect to claim 2, Grennon and Verdooner disclose and teach as is set forth above and Verdooner further teaches that in a device for imaging different portions of an eye, a button can be used for capturing the image (paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the imaging by the device of Grennon as being performed by pushing a button since Verdooner teaches that in a device for imaging different portions of an eye, a button can be used for the purpose of providing a convenient and easy means of capturing the image. 
With respect to claim 3, Grennon and Verdooner disclose and teach as is set forth above and Verdooner further teaches that in a device for imaging different portions of an eye, that the device can be “operated in a zoom mode” (paragraph 0018). The examiner takes Judicial Notice that optical zooming and digital zooming are both well known means of providing zooming in digital camera devices. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the digital camera device of Grennon as providing a button for providing digital zooming in and out of the image since Verdooner further teaches that in a device for imaging different portions of an eye, that the device can be “operated in a zoom mode” and since digital zooming is a well-known means of providing zooming in digital camera devices for the purpose of providing improved imaging. 
With respect to claim 4, Grennon and Verdooner disclose and teach as is set forth above and Grennon further discloses that the imaging device can comprise a cup coupled to the housing to be positioned on the face of the camera when in use (fig 23, paragraphs (0111-0112). 
With respect to claim 5, Grennon and Verdooner disclose and teach as is set forth above and Grennon further discloses that the imaging device can comprise a focusing mechanism to adjust a focus of the camera (paragraph 0092). 
With respect to claims 7-9, Grennon and Verdooner disclose and teach as is set forth above and Grennon further discloses that when imaging the eye, an infrared light source in the form of an infrared light emitting diode can be used (paragraph 0090). Verdooner teaches that the infrared light source in the form of an infrared light emitting diode can be a part of the camera device for the purpose of providing improved imaging in an integrated device (paragraph 0037). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the device of Grennon as modified by Verdooner as comprising an infrared light emitting diode since Grennon further discloses that when imaging the eye, an infrared light source in the form of an infrared light emitting diode can be used and since Verdooner teaches that the infrared light source in the form of an infrared light emitting diode can be a part of the camera device for the purpose of providing improved imaging within one integrated portable imaging system. 
With respect to claim 10, Grennon and Verdooner disclose and teach as is set forth above and Verdooner further teaches that when imaging the eye, the infrared lighting can includes lenses and filters applied to the light emitting diode for the purpose of providing the desired lighting effect for the imaging (paragraphs 0028, 0041, 0065). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the camera of Grennon as modified by Verdooner as comprising a infrared filtered lens since Verdooner further teaches that when imaging the eye, the infrared lighting can includes lenses and filters applied to the light emitting diode for the purpose of providing the desired lighting effect for the imaging. 
With respect to claim 11, Grennon and Verdooner disclose and teach as is set forth above and Grennon further discloses the camera using illumination for imaging the meibomian gland along an inside edge of the eyelid margin (abstract). 
With respect to claim 12, Grennon and Verdooner disclose and teach as is set forth above and the examiner takes Judicial Notice that it is well known in the art of camera systems to use buttons on the camera to activate/deactivate features of the camera. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have a button on the device of Grennon as modified by Verdooner to activate the infrared lighting source since it is well known in the art of camera systems to use buttons on the camera to activate/deactivate features of the camera for the purpose of providing a convenient way of activating the infrared lighting source. 
With respect to claim 13, Grennon and Verdooner disclose and teach as is set forth above and Grennon further discloses that when imaging the eye, an adjustor can be used to increase or decrease the light intensity from a light source (paragraph 0023, 0090). Verdooner teaches that the infrared light source in the form of an infrared light emitting diode including an adjustor for increasing and decreasing the intensity of the light source can be a part of the camera device for the purpose of providing improved imaging (paragraphs 0067, 0069). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the device of Grennon as modified by Verdooner as comprising an adjustor for increasing and decreasing the intensity of the light source since Grennon further discloses that when imaging the eye, an adjustor can be used to increase or decrease the light intensity from a light source and since Verdooner teaches that an adjustor for increasing and decreasing the intensity of the light source can be a part of the camera device for the purpose of providing improved imaging in an integrated camera device. 
With respect to claim 14, Grennon and Verdooner disclose and teach as is set forth above but do not disclose the adjustor configured to turn the camera on and off. Inherently the camera will require a means to turn it on and off. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the adjustor as further being configured to turn the camera on and off for the purpose of providing a camera device having less buttons and/or switches to provide the required functions of the lens. 
Examiner’s Comments
	For applicant’s information, due to the extreme broadness of independent claim 1, any digital camera will inherently read on at least independent claim 1. Specifically, the digital camera will be handheld, it will comprise a housing, it will comprise an imaging sensor to capture an image, and inherently it can be used to take a photo of any structure including an eyelid margin. Furthermore, the lenses of the camera, and particularly the most object side lens of the camera will inherently have a focal length determined by the distance from this most object side lens to the object being imaged i.e. the eyelid margin. The “detecting of biofilm” does not go to any structure of the 
camera and is merely an intended use of the camera. Regardless, the photo can inherently be used to detect biofilm through the viewing of the image, the enlarging of the image etc. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 11, 2022